Citation Nr: 1548206	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-17 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for headaches, to include whether there was clear and unmistakable error (CUE) in a March 1996 rating decision.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a lumbar spine disability.

3. Entitlement to an increased rating for a left shoulder disability, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for status post hysterectomy with left ovary removal and related residuals, currently rated as 50 percent disabling.

5.  Entitlement to an increased rating for asthma, currently rated as 30 percent disabling.

6.  Entitlement to an increased (compensable) rating for sinusitis.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the undersigned in August 2015.  At that hearing, the Veteran raised the claim for CUE in the March 1996 rating decision that initially denied service connection for headaches.  As that claim is intertwined with the issue of whether new and material evidence has been received to reopen the previously denied claim for headaches, specifically as to the finality of the previous rating decision, the Board has listed the issues as stated on the title page.


The issues of whether new and material evidence has been received to reopen the previously denied claim for service connection for headaches, to include whether there was clear and unmistakable error (CUE) in a March 1996 rating decision, entitlement to an increased rating for sinusitis, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

At her August 2015 hearing before the Board, the Veteran stated her intent to withdraw from appellate consideration the issues of entitlement to an increased rating for a left shoulder disability, status post hysterectomy with left ovary removal and related residuals, and asthma, and whether new and material evidence has been received to reopen the previously denied claim for service connection for a lumbar spine disability.


CONCLUSION OF LAW

The criteria for withdrawal the issues of entitlement to an increased rating for a left shoulder disability, status post hysterectomy with left ovary removal and related residuals, and asthma, and whether new and material evidence has been received to reopen the previously denied claim for service connection for a lumbar spine disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at hear August 2015 hearing before the undersigned, the Veteran expressed that she would like to withdraw the issues of entitlement to an increased rating for a left shoulder disability, status post hysterectomy with left ovary removal and related residuals, and asthma, and whether new and material evidence has been received to reopen the previously denied claim for service connection for a lumbar spine disability.  In light of the Veteran's withdrawal of those issues on appeal in this matter, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those appeals and they must be dismissed.


ORDER

The issue of entitlement to an increased rating for a left shoulder disability is dismissed.

The issue of entitlement to an increased rating status post hysterectomy with left ovary removal and related residuals is dismissed.

The issue of entitlement to an increased rating for asthma is dismissed.

The issue whether new and material evidence has been received to reopen the previously denied claim for service connection for a lumbar spine disability is dismissed.


REMAND

At her hearing before the undersigned, the Veteran contended that there was CUE in the initial March 1996 rating decision that denied the claim for service connection for headaches.  She contended that at the time of the 1996 decision, the service treatment records demonstrated that she suffered from headaches and that the October 1995 VA examination demonstrated that she continued to suffer from headaches.  To that extent, she contends that even if the service treatment records showed that her headaches were related to her sinusitis, she suffered from sinusitis at the time of the October 1995 rating decision, and was granted service connection for sinusitis at that time.  She also contends that her diagnosis of migraines should be considered a presumptive disease under 38 U.S.C.A. § 3.309, under the category of organic diseases of the nervous system, and that such headaches were shown within one year following service separation.  However, her claim for CUE in the March 1996 rating decision has not yet been developed or adjudicated by the RO, and such must occur in the first instance.  Her claim as to whether new and material evidence has been received to reopen the previously denied claim for service connection for headaches must be deferred following a determination as to whether the March 1996 rating decision is final.

With regard to the claim for an increased rating for sinusitis, at her hearing the Veteran stated that she experienced nearly constant sinus infections that were manifested by incapacitating episodes that she treated with antibiotics.  She also contended that her sinusitis caused her to experience severe headaches, purulent discharge, and crusting.  The most recent VA examination in this case was conducted in December 2011 and did not demonstrate such severe symptoms.  Because the Veteran's sinusitis may have worsened since that examination, a new examination should be obtained.  In light of the Veteran's testimony that she has been prescribed antibiotics for her sinusitis multiple times per year, and her other symptoms, all available VA and private treatment records dated since April 2009 should be obtained.

The Veteran's claim for a TDIU must be deferred pending the above development, as well as the RO's review of the newly received Social Security Administration disability records.  With regard to the claim for a TDIU, one of the Veteran's previous employers, BCBS, has not yet verified the dates of her employment or reason for leaving employment.  The Veteran is currently in receipt of service connection for status post hysterectomy with residuals, asthma, a left shoulder disability, and sinusitis.  Lastly, a VA examination and opinion should be obtained to determine whether these disabilities preclude her from obtaining or maintaining substantially gainful employment.
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to her claims.  After securing any necessary authorization from her, obtain all identified treatment records, as well as all available VA treatment records dated since April 2009.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records.

2.  Schedule the Veteran for a VA examination to determine the current severity of her sinusitis.  The examiner should provide all pertinent rationale for the opinions and findings reached.

3.  Schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities (status post hysterectomy with residuals, asthma, sinusitis, a left shoulder disability).  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's service-connected disabilities, either singly or taken together, render her unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.

4.  Then, readjudicate the claims, to include the claim of CUE in the March 1996 rating decision.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


